Citation Nr: 0923855	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the bilateral knee areas.  

2.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the thoracic spine area.  

3.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the left arm and wrist areas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted entitlement to service connection 
for multiple superficial retained shrapnel including in the 
skull, eyes, knees, thoracic spine and left arm and wrist 
areas evaluated as noncompensable effective in July 2003.  

In April 2005, the Board granted the Veteran's motion to have 
his case advanced on the Board's docket.

On May 26, 2005, the Board issued a decision which denied 
entitlement to an initial compensable disability rating for 
service-connected multiple superficial retained shell 
fragments, involving the skull, eyes, knees, thoracic spine, 
and left arm and wrist.  The Veteran thereafter appealed the 
May 2005 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2006, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through his representative, filed 
a Joint Motion for Partial Remand (Joint Motion).  The Joint 
Motion requested that the Court vacate the portion of the 
Board's May 26, 2005 decision, which determined that the 
Veteran was not entitled to an initial compensable rating for 
multiple superficial retained shell fragments involving the 
skull, eyes, knees, thoracic spine, and left arm and wrist.  
The Joint Motion further requested that the matter be 
remanded to the Board to provide adequate reasons and bases 
for its decision and to fulfill the duty to assist the 
Veteran in the development of his claim.  By an Order dated 
in February 2006, the Court granted the Joint Motion, and the 
case was thereafter returned to the Board.

The Veteran was notified in March 2008 that the Veterans Law 
Judge who conducted the Veteran's April 2005 hearing was no 
longer employed by the Board.  The law requires that the 
Board member who conducts a hearing on an appeal must 
participate in any final decision made on that appeal.  38 
U.S.C.A. § 7107(c). The March 2008 letter sought 
clarification as to whether the Veteran wanted to attend 
another hearing.  The Veteran replied that he did not wish to 
appear at a hearing and to consider his case on the evidence 
of record.  

In a May 2008 decision, the Board denied the claims for 
entitlement to service connection for retained shell 
fragments in the skull and eyes and remanded the remaining 
issues for additional development.  The claim has been 
returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has no residual scarring from his retained 
shrapnel fragments involving the knees, thoracic spine, left 
arm and wrist.  The affected areas do not show limitation of 
function, specific muscle disability, specific orthopedic or 
neurological manifestation, loss of muscle function or 
impairment of joint function from any retained shell 
fragments.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for multiple 
superficial retained shell fragments involving the bilateral 
knee areas have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2008).  

2.  The criteria for a compensable rating for multiple 
superficial retained shell fragments involving the thoracic 
spine area have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, DC 5320, § 4.118, DC 7805 (2008).  

3.  The criteria for a compensable rating for multiple 
superficial retained shell fragments involving the left arm 
and wrist areas have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, DC 5308, § 4.118, DC 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Veteran disagreed with the initial noncompensable 
evaluation assigned when service connection was granted for 
multiple superficial retained shrapnel fragments to include 
involving the bilateral knee, thoracic spine, and left arm 
and wrist areas in a September 2004 rating decision.  The 
Veteran asserts that he is entitled to a compensable rating.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities and separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2008).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Unfortunately, no service medical records are available for 
review.  The National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in a fire at NPRC in 1973.  However, Surgeon 
General Records document that the Veteran was hospitalized 
for wounds to the upper extremity and to the thoracic wall.  
The Veteran's Bronze Star citation for heroic achievement in 
connection with military operations against the enemy in 
Germany in 1945 makes it clear that he was wounded in an 
attack when his tank was hit during enemy artillery and 
mortar barrage.  The Veteran was also awarded the Purple 
Heart for wounds received in action.

A private medical record in 1994 shows the Veteran sought 
treatment in August 1994 for a painless prepatellar bursitis 
of the left knee which began about three and a half weeks 
earlier.  X-rays obtained in October 1994 revealed some old 
shrapnel fragments dating back to World War II, but nothing 
to suggest ectopic calcification or periosteal reaction about 
the patella or anything in the area of the prepatellar bursa.  
The impression was prepatellar bursitis of the left knee.  An 
examination of his left knee in August 1996 showed good range 
of motion without any tenderness to palpation over the 
patella.  

The report of an August 1996 private x-ray of the skull, 
orbits, chest and abdomen, noted metallic fragments in the 
soft tissues of the left arm.  There were no definite 
metallic fragments in the Veteran's chest.  The abdomen 
showed clips in the right upper quadrant.  

In November 2002, the Veteran's daughter wrote with some 
information regarding the explosion of a tank in service 
resulting in multiple shrapnel hits to her father.  She 
reported some of the history as related to her by her father 
and included her observations of her father's symptoms and 
manifestations of his claimed disabilities.  He could not 
remember which doctors he had seen in earlier years and did 
not expect that the records would still be available.  

Additional private medical records received in December 2002 
pertained to other unrelated disorders.

A VA fee basis private x-ray of the chest in January 2003 
showed advanced degenerative changes involving the thoracic 
spine.  Multiple small metallic fragments were seen in the 
soft tissues most likely consistent with shrapnel secondary 
to gunshot wound.

At a VA general medical examination in January 2003, the 
diagnoses included degenerative joint disease of the right 
knee.  At a VA examination of scars in January 2003, the 
Veteran claimed evidence of shrapnel that was below the skin 
throughout his body but denied any scar formation.  He had 
surgical removal of some shrapnel on his right forearm, which 
is service-connected; however, there was no scar that was 
able to be discerned at the examination.  The examiner stated 
that no scars were able to be found.  There was no scar 
formation.  The diagnosis was retained shrapnel without any 
limitation to movement.  

At a January 2003 VA examination for muscles, the Veteran 
related having sustained extensive shrapnel injuries and his 
complaints including having shrapnel to the right knee.  The 
Veteran described that his right knee would start to hurt 
after he sat down.  There were no associated structures, 
vascular or nerves that were injured at the time of the 
examination.  He described symptoms of the right knee.  There 
were no entry and exit wounds that could really be seen.  
There was no tissue loss or significant scar formation or 
adhesions or tendon damage or bone damage.  There was no 
interference of muscle strength or muscle herniation.  His 
muscle functions were all intact.  His right knee had 30 
degrees extension, he could not fully extend, and flexion was 
to 90 degrees.  He was well supported for balance.  The 
diagnosis was that the Veteran had an extensive diffuse 
shrapnel injury and he had degenerative joint disease to the 
right knee.    

The Veteran sought treatment in August 2003 for complaints of 
swelling of right leg which he related was the leg that 
always got swollen because of shrapnel from service injury.  
The assessment was increased risk related to history of 
cardiovascular accident and coronary artery disease.  

At a VA examination for muscles in June 2004 and July 2004, 
the examiner noted that the Veteran had shrapnel particularly 
below the neck involving legs, arms, and trunk.  The shrapnel 
injuries appeared to be superficial without affecting any 
major bones, nerves or vascular structures.  He had shrapnel 
that was below the skin, and treatment was for only one 
shrapnel fragment that apparently went deep enough that had 
to be removed surgically from his right forearm.  He still 
had retained shrapnel in the extremities.  There was no 
muscle pain that interfered with his activities of daily 
living.  

At a VA examination for scars in July 2004, the Veteran 
presented to the examination with the claimed areas circled 
in blue ink.  The examiner noted, however, that there were no 
visible scars associated with the claimed subcutaneous 
shrapnel areas.  The report lists the claimed areas which 
included left forearm medial, right anterior knee and left 
knee medial aspect which were bumps under the skin without 
scarring.  The only scar examined and diagnosis provided was 
for shrapnel removed from an area other than the claimed 
areas.  

At a July 2004 VA examination for joints, the Veteran 
complained of right knee pain and his left knee had some 
residual shrapnel about the knee.  The diagnosis was 
degenerative joint disease of the knees with soft tissue 
fragments of shrapnel in the left knee.  The Veteran declined 
to have x-rays and the examiner stated that without current 
x-rays the extent of retained shrapnel could not be 
estimated.

VA outpatient treatment records show that the Veteran was 
seen for complaints of retained shrapnel in an area not on 
appeal that was causing pain and keeping him up at nights.  

A February 2005 x-ray report of the bilateral knee shows tiny 
metallic densities medial to the left knee and an injured 
right knee.  There were calcific or metallic densities in the 
posterior left calf.  A February 2005 x-ray report of the 
left forearm shows multiple small metallic densities.  A 
March 2005 x-ray of the right tibia, fibula and femur showed 
the appearance of very small metallic densities projected in 
the soft tissue anterior to the lower patella.  

The Veteran testified in April 2005 that he had multiple 
pieces of shrapnel retained throughout his body.  He 
described the ones that caused pain and problems were located 
in his right knee and left hand, primarily his left fingers.  
He was concerned that the shrapnel was getting into his 
bloodstream and possibly would affect his heart.

VA x-rays in April 2007 of the bilateral knee were compared 
with the February 2005 x-ray reports.  For the left knee, no 
significant interval change was noted and no shell fragments 
were identified.  The right knee had small metallic density 
anterior to the lower patella.  The impression was stable 
degenerative changes.  An April 2007 x-ray of the left wrist 
showed no findings of retained metallic fragments.  An April 
2007 x-ray of the thoracic spine revealed degenerative 
changes throughout and no finding of retained shrapnel 
fragments was shown.  

At a VA examination in May 2007, the examiner stated that he 
had reviewed the claims file.  After the explosion incident 
in service, the Veteran was transferred to a hospital where 
he spent approximately five weeks at which time several shell 
fragments were removed from his right forearm.  He was later 
returned to duty.  After review of x-rays, the examiner noted 
there were multiple retained shrapnel fragments in various 
parts of the Veteran's body.  There did not appear to be any 
other associated injuries of bony structures, nerves, or 
vascular structures.  The examiner felt it would be 
speculative to say that the shrapnel injuries to the 
Veteran's limbs at this time were a major contributor to his 
difficulty with activities of daily living as his other 
health problems, which were many, contribute a great deal 
also.  In the evaluation for scars, the examiner stated that 
there was a paucity of scars to identify and measure.  There 
were no significant scars that could be measured.  There was 
not a serious issue of scarring from this injury.  There was 
no loss of muscle function and no impairment of any joint 
function.

The impression of a VA x-ray report in June 2007 noted two 
tiny subcentimeter radiopaque densities projected over the 
proximal medial tibia likely in keeping with retained 
shrapnel debris as clinically indicated.  The leg was not 
identified.  

X-rays of the left hand in June 2007 revealed subcentimeter 
tiny shrapnel fragments.  There was no significant interval 
change since March 2005 x-rays.  X-rays of the left forearm 
revealed several tiny subcentimeter metallic foreign bodies 
within the soft tissues in keeping with shrapnel debris.  

A review of the May 2007 VA examination and the x-rays was 
made by the May 2007 examiner in September 2008.  The 
examiner noted that with regard to entrance wounds from the 
shrapnel there are virtually no scars visible.  There are no 
exist wounds as the shrapnel did not exit, the metal objects 
have remained within his body.  The course which they 
traversed was varied and no specific comment could be made in 
that regard.  There were also multiple fragments in the 
Veteran's limbs.  There was little muscle dysfunction.  At 
the time of the examination, the Veteran had decline in 
physical function secondary to the aging process.  

Upon review of the x-rays, the left forearm had three or four 
shrapnel within it, embedded in muscle group VIII.  The left 
wrist appeared to be essentially clear of foreign bodies.  In 
the right knee there was a fragment adjacent to the lower 
pole of the patella probably embedded in the patellar 
ligament.  There were no fragments noted in the left knee.  
There was a single fragment which appeared embedded in the 
proximal medial aspect of the left tibia.  There was no 
muscle involvement.  There were no fragments in the right 
leg.  There were three very small fragments in the 
subcutaneous tissues in the mid-thoracic area.  There was no 
involvement of the thoracic cavity or the spinal column.  

In a December 2008 addendum, the VA examiner noted that 
regarding a question of muscle dysfunction, there was no loss 
of muscle function and no impairment of joint function.  The 
shell fragments in the thoracic spine area were in muscle 
group XX.  The examiner repeated that the muscle functioning 
has not been altered by any of the shell fragments.  He did 
not find any specific muscle disability of any of the muscles 
involved.  There were no specific orthopedic or neurologic 
manifestations from any of the shell fragments.  The examiner 
did not find any impairment from shell fragments in the 
knees, thoracic spine, left forearm and wrist areas.

After review of the evidence, the Board finds that a 
compensable evaluation is not warranted.  As discussed above, 
service medical records are not available.  

The present noncompensable evaluation is assigned under DC 
7805 which provides for the rating of scars on the limitation 
of function of the affected part.  Although the record 
indicates that scars are not shown, consideration has been 
given to whether the retained shrapnel fragments limit the 
function of the affected part.  The evidence of record does 
not show that the retained shrapnel fragments in the 
Veteran's knees, thoracic spine and left arm and wrist areas 
limit the function of the affected part.  The VA examiners 
diagnosed a status post shrapnel injury with retained 
fragments but without any evidence of significant muscle or 
joint involvement.  A VA examiner provided an opinion in 
December 2008 that he did not find any impairment from shell 
fragments in the knees, thoracic spine, and left forearm and 
wrist areas.  

The Board has also considered whether a rating was applicable 
under other Diagnostic Codes for evaluating scars.  Other 
applicable Diagnostic Codes concerning the rating of scars 
include Diagnostic Code 7801 for scars, other than head, 
face, or neck, that are deep or that cause limited motion; 
Diagnostic Code 7802 for scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion; Diagnostic Code 7803 for unstable, superficial scars 
and Diagnostic Code 7804 for superficial scars that are 
painful on examination.  A note after the Diagnostic Code 
defines an unstable scar as one where there is frequent loss 
of covering of the skin over the scar and explains a 
superficial scar is one not associated with underlying soft 
tissue damage.  However, as the clinical evidence does not 
show scars from shrapnel in the bilateral knee, thoracic 
spine, and left arm and wrist areas, evaluation under the 
other DCs for rating of scars is not for application.  38 
C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804. 

The Board has also considered whether a rating was applicable 
under applicable Diagnostic Codes for evaluating muscle 
disability.  The factors to be considered in evaluating 
disabilities residual to healed wounds involving muscle 
groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history should include service department record of 
superficial wound with brief treatment and return to duty.  
Objective findings should include healing with good 
functional results and no cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c).  
38 C.F.R. § 4.56 (d) (1).  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The Veteran's service-connected residuals of a shrapnel 
fragment in the left forearm are evaluated pursuant to 38 
C.F.R. § 4.73, DC 5308, which provides evaluation for 
disability of Muscle Group VIII.  The function of these 
muscles is as follows: extension of wrist, fingers, and 
thumb; abduction of thumb.  The muscles involved are muscles 
arising mainly from external condyle of humerus including the 
extensors of carpus, fingers, and thumb; and supinator.  A 
muscle group designation was not assigned for the left wrist.    

Under Diagnostic Code 5308, for either the dominant or non-
dominant upper extremity, a slight injury to muscle group 
VIII warrants a noncompensable (zero percent) rating.  A 
moderate injury is evaluated as 10 percent disabling, while a 
moderately severe injury warrants a 20 percent rating, and a 
severe injury warrants a 30 percent rating.  

With regard to the evaluation of the retained shrapnel of the 
left forearm, the objective findings do not more nearly 
approximate the criteria for a moderate muscle disability.  
The evidence of record does not show that the Veteran 
suffered a moderate muscle injury to his left forearm in 
service as there is no medical record of a through and 
through wound.  Although history shows that after the 
explosion the Veteran was hospitalized for several weeks, 
history does not show in-service treatment for the wound to 
the left forearm or wrist and the evidence does not show an 
entrance or exit scar, loss of muscle substance, or loss of 
muscle function.  A VA examiner provided an opinion in 
December 2008 that he did not find any impairment from shell 
fragments in the left forearm and wrist areas.  There were no 
specific orthopedic or neurologic manifestations from any of 
the shell fragments, or specific muscle disability of any of 
the muscles involved.  Therefore, when taken together, the 
evidence of record does not more nearly approximate the 
criteria for a moderate muscle injury to group VIII.  38 
C.F.R. §§ 4.7; 4.56(c), (d); 4.73, DC 5308.  As no orthopedic 
manifestations or impairment are shown in the left arm and 
wrist areas due to the retained shell fragments, 
consideration of diagnostic codes for musculoskeletal 
evaluation of left arm and wrist disabilities is not for 
application.  

The Veteran's service-connected retained shrapnel fragments 
in the thoracic spine area are evaluated pursuant to 38 
C.F.R. § 4.73, DC 5320, which provides evaluation for 
disability of Muscle Group XX.  The function of these muscles 
is as follows: postural support of body; extension and 
lateral movements of the spine.  The spinal muscles are 
sacrospinalis (erectorspinae and its prolongations in 
thoracic and cervical regions).  

Under Diagnostic Code 5320, a slight injury to muscle group 
XX, in the cervical and thoracic region, warrants a 
noncompensable (zero percent) rating.  A moderate injury is 
evaluated as 10 percent disabling, while a moderately severe 
injury warrants a 20 percent rating, and a severe injury 
warrants a 40 percent rating.  

With regard to the evaluation of the retained shrapnel of the 
thoracic spine area, the objective findings do not more 
nearly approximate the criteria for a moderate muscle 
disability.  The evidence of record does not show that the 
Veteran suffered a moderate muscle injury to his thoracic 
spine area in service as there is no medical record of a 
through and through wound.  History shows the Veteran was 
hospitalized for several weeks after the explosion, however, 
in-service treatment for the shrapnel fragments in the 
thoracic spine area is not shown.  The evidence does not show 
an entrance or exit scar, loss of muscle substance, or loss 
of muscle function.  Although, a VA fee basis private x-ray 
of the chest in January 2003 showed advanced degenerative 
changes involving the thoracic spine, a VA examiner provided 
an opinion in December 2008 that he did not find any 
impairment from shell fragments in the thoracic spine area.  
There were no specific orthopedic or neurologic 
manifestations from any of the shell fragments, or specific 
muscle disability of any of the muscles involved.  Therefore, 
when taken together, the evidence of record does not more 
nearly approximate the criteria for a moderate muscle injury 
to group XX.  38 C.F.R. §§ 4.7; 4.56(c), (d); 4.73, DC 5320.  
As no orthopedic manifestations or impairment are shown of 
the thoracic spine due to the retained shell fragments, 
consideration of diagnostic codes for musculoskeletal 
evaluation of the thoracic spine is not for application.  

The examiner did not specify a muscle group involved in the 
retained shell fragments in the bilateral knee area.  
However, at an examination in January 2003 for muscles, the 
findings were that there was no tissue loss, tendon damage or 
bone damage.  There was no interference of muscle strength 
and his muscle functions were intact.  Although the Veteran 
had limitation of flexion and extension of the right knee, 
the report does not indicate that it was related to retained 
shell fragments in the right knee area but rather to a 
diagnosis of degenerative joint disease of the right knee.  
Most recently, in a September 2008 addendum to a prior report 
of medical examination, a VA examiner found that in the right 
knee there was a fragment probably embedded in the patellar 
ligament and there were no fragments noted in the left knee.  
In December 2008, the VA examiner opined that the muscle 
functioning has not been altered by any of the retained shell 
fragments.  He did not find any specific orthopedic or 
neurologic manifestations from any of the shell fragments and 
did not find impairment from shell fragments in the bilateral 
knee areas.  Therefore, when taken together, the evidence of 
record does not show more than a slight muscle injury in 
service.  38 C.F.R. § 4.56(c).  Further, residual muscle 
impairment is not shown.  As no orthopedic manifestations or 
impairment are shown in the bilateral knee areas due to the 
retained shell fragments, consideration of diagnostic codes 
for musculoskeletal evaluation of knee and leg disabilities 
is not for application.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
Veteran has not required frequent periods of hospitalization 
for superficial retained shell fragments involving the 
bilateral knee, thoracic spine, and left arm and wrist areas.  
The evidence also does not showed marked interference with 
employment due solely to superficial retained shell fragments 
involving the bilateral knee, thoracic spine, and left arm 
and wrist areas.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical.  The schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial compensable rating for superficial retained shell 
fragments involving the bilateral knee, thoracic spine, and 
left arm and wrist areas.  As an initial rating case, 
consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in this case, as the Board finds the preponderance 
of the credible evidence demonstrates that since July 25, 
2003, the Veteran's service-connected retained shell 
fragments of the bilateral knee, thoracic spine, and left arm 
and wrist areas have not warranted a compensable rating.  As 
the preponderance of the evidence is against the claims for 
an increased initial rating, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for superficial retained shell fragments involving the 
bilateral knee areas is denied.  

Entitlement to an initial compensable disability evaluation 
for superficial retained shell fragments involving the 
thoracic spine area is denied.  

Entitlement to an initial compensable disability evaluation 
for superficial retained shell fragments involving the left 
arm and wrist areas is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


